[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                FEB 2, 2007
                                   No. 06-13837              THOMAS K. KAHN
                               Non-Argument Calendar              CLERK
                             ________________________

                    D. C. Docket No. 05-00517-CR-T-17-EAJ

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

CARLOS ACOSTA,
a.k.a. Juan Carlos Acosta,

                                                            Defendant-Appellant.


                             ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                 (February 2, 2007)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Carlos Acosta appeals the concurrent 135-month sentences he received
following pleas of guilty to conspiracy to possess with intent to distribute and

possession with intent to distribute cocaine while aboard a vessel subject to the

jurisdiction of the United States.1 He asks that we vacate his sentences and remand

the case for resentencing on the ground that the district court, in calculating his

sentencing range, misapplied United States Sentencing Guideline § 3B1.2 by

improperly denying him a mitigating role reduction.

      Acosta was one of four crew members on board a vessel that was caught by

the United States Coast Guard south of Jamaica with 1,832 kilograms of cocaine.

Acosta claims (1) that he was nothing more than an unskilled deck hand, following

the directions of his supervisors; (2) he was not going to receive proceeds from the

drugs he was transporting; and (3) he did not own the drugs or organize the trip.

He argues that the purpose of a mitigating-role reduction is to ensure that low-level

participants in the conspiracy do not receive the same sentences as participants

“higher up in the criminal pyramid.” He claims that, as the sentence stands, there

is no distinction between the crew and “equally responsible” participants, such as

the drug owners and managers who manage to evade arrest.

      We review a district court’s determination of a defendant’s entitlement to a

role reduction for clear error. United States v. Rodriguez De Varon, 175 F.3d 930,



      1
          46 App. U.S.C., §§ 1903(a), (g), (j); 21 U.S.C. § 960(b)(1)(B)(ii).

                                                  2
937 (11th Cir. 1999). The defendant bears the burden of proving, by a

preponderance of the evidence, that he is entitled to a mitigating role reduction. Id.

at 939.

      To determine whether a minor-role reduction applies, a district court first

should measure the defendant’s role against the relevant conduct for which the

defendant has been held accountable. Id. at 940-41. This requires the district court

to assess all probative facts of the defendant’s role in his relevant conduct. Id. at

943. In cases where the defendant is a drug courier, relevant factual considerations

include, but are not limited to: (1) the amount of drugs; (2) the fair market value of

the drugs; (3) the amount to be paid to the courier; (4) the defendant’s equity

interest in the drugs; (5) the defendant’s role in planning the criminal scheme; and

(6) the defendant’s role in distribution. Id. at 945. The amount of drugs, in

particular, is a material consideration in assessing the defendant’s role, and “may

be dispositive–in and of itself–in the extreme case.” Id. at 943. Further, “when a

drug courier’s relevant conduct is limited to [his] own act of importation, a district

court may legitimately conclude that the courier played an important or essential

role in the importation of those drugs.” Id. at 942-43.

      We agree with the district court that Acosta failed to carry his burden under

§ 3B1.2. It is clear that his role in the offense was identical to the conduct for



                                           3
which he was held accountable, and he did not show that he was substantially less

capable than other participants involved in the conspiracy. Acosta was held

accountable only for the 1,832 kilograms of cocaine that he helped to transport, a

substantial amount of drugs. His role was not minor in the relevant conduct of

possession and conspiracy to possess with intent to distribute five kilograms of

cocaine. Although there was a captain on board that may have played a more

significant role, Acosta brought forth no evidence at the sentencing hearing that the

other two crew members on board were more involved in the venture than he was.

Moreover, the evidence that he presented at sentencing – that he was a hard-

working family man, had no criminal history, and that such criminal conduct was

out of character for him – are irrelevant to his conduct in the instant offense. These

sentencing factors were already taken into consideration in determining the

reasonableness of Acosta’s sentence under 18 U.S.C. § 3553(a).

      Since the district court did not clearly err by denying Acosta’s request for a

§ 3B1.2 minor-role reduction, we affirm.

      AFFIRMED.




                                           4